The bill of exceptions is a copy of the stenographer's notes of the testimony taken on the trial, including questions *Page 350 
and answers, all of which was unnecessary in presenting the points reserved for review. The bill of exception appearing in the record is a flagrant violation of circuit court rule 32 and is stricken. Gassenheimer Paper Co. v. Marietta Paper Manufacturing Co., 127 Ala. 183, 28 So. 564. The instant case is on "all fours" with the Gassenheimer Case, supra, and L. 
N. R. R. Co. v. Hall, 131 Ala. 161, 32 So. 603. The bill of exceptions is stricken, and, there appearing no error in the record, the judgment is affirmed.
Affirmed.